DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2020/0004093 A1) in view of Yun et al. (US 2019/0187506 A1).
Re claim 1, Yoo et al. discloses a device comprising a curved substrate (BS1) (paragraph 0059); a second substrate (BS2) opposing the first substrate; a plurality of connection pads (CNE) disposed on a side surface of the first substrate and a side surface of the second substrate; and at least one flexible circuit board (PCB) including a plurality of projections (PD) respectively coupled to the plurality of connection pads (paragraph 0068), wherein the plurality of projections forms an array of projections along an edge of the side surface of the second substrate; and comprising an array of the plurality of connection pads (Fig. 4, ref. CNE, DPB, GPD).  Each gate circuit board (GCB) has an array of connection pads (CNE).  Yoo et al. does not disclose the device wherein the array of the plurality of connection pads has a same curvature as an edge of the side surface of the first substrate. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the array of the plurality of connection pads has a same curvature as an edge of the side surface of the first substrate.  Yun et al. discloses that the flexible circuit films (121-123), by being connected to the edge of the side surface of the substrate, follow the same curvature as the edge of the side surfaces of the substrate (Fig 4).  Since the array of the plurality of connection pads (CNE) are directly connected and aligned with the edge of the side surface of the substrate (111), the array of the plurality of connection pads would also have a same curvature as an edge of the side surface of the first substrate when curved.
Re claim 2, Yoo et al. discloses the device wherein the projections comprise bumps extending in different direction (Fig. 5, ref. PI).
Re claim 4, Yoo et al. discloses the device wherein the at least one flexible circuit board (GCB) further comprises a projection area defined as an array from an edge of a projection disposed at an edge of the array of projections (DPD) to an edge of a projection disposed at another end of the array of projections along the array of projections, wherein the projection area partially overlaps the side surface of the second substrate (Fig. 5, ref. PD), wherein the overlapping area comprises a first area disposed on one side of an imaginary center line, the imaginary center line substantially equally dividing the flexible circuit board and extending in a length direction of the flexible circuit board, and wherein the first area is substantially equal to the second area.  An imaginary center line would equally divide a first area and a second area.
Re claim 5, Yoo et al. discloses the device wherein the first area and the second area have shapes that are substantially symmetrical with respect to the imaginary center line (since the flexible circuit board is rectangular). 
	Re claim 8, Yoo et al. discloses the device wherein a spacing between an outer edge of the projection disposed at one end of the array of projections and an outer edge of the projection disposed at the other end of the array of projections is substantially uniform throughout different regions (Fig. 4, ref. DPD).
	Re claim 9, Yoo et al. discloses the device further comprising adhesive films (AF) disposed between the projections (DPD and the connection pads (CNE).
	Re claim 10, Yoo et al. discloses the device wherein the adhesive films are disposed to cover the entire connection pads (Figs. 4 and 5).
	Re claim 11, Yoo et al. discloses the device wherein the array of projections has a substantially constant length in a thickness of the second substrate (Fig. 5, ref. PD).
	Re claim 12, Yoo et al. discloses the device wherein a spacing between one edge and the other edge of the flexible circuit board in a direction of the array of projections is substantially uniform throughout different regions (since the flexible circuit board is rectangular).
Re claims 14-16, Yoo et al. discloses the device wherein the at least one flexible circuit board comprises a plurality of flexible circuit boards (Fig. 1A, ref. DCB), wherein a spacing between adjacent ones of the plurality of flexible circuit boards is substantially uniform (Fig. 1a, ref. PB), but does not disclose the device wherein the plurality of flexible circuit boards has a curvature substantially equal to a curvature of the edge of the side surface of the second substrate, wherein the plurality of projections forms the array of projections with substantially the same curvature.
Yun et al. discloses a device wherein the plurality of flexible circuit boards has a curvature substantially equal to a curvature of the edge of the side surface of the second substrate (Fig. 1, ref. 122).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device the plurality of flexible circuit boards has a curvature substantially equal to a curvature of the edge of the side surface of the second substrate, wherein the plurality of projections forms the array of projections with substantially the same curvature since one would be motivated to prevent assembling characteristics from deteriorating (paragraph 0007).  The projections (PD) would follow the same curvature if the flexible printed circuit board were to be modified to have an equal curvature as the second substrate.

Allowable Subject Matter
Claims 3, 6, 7 and 13 allowed.

Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered.
In response to Applicant’s argument that Yoo fails to disclose “an array of the plurality of connection pads has a same curvature as an edge of the side surface of the first substrate”, Examiner submits that Yoo et al. in view of Yun et al. teaches the claimed subject matter as described in the rejection to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871